DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 43 are presented for examination.  The preliminary amendment filed 7-1-2020 cancelled claims 1 to 28 and added new claims 29 to 43.

Allowable Subject Matter
Claims 29 to 43 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a method and an apparatus for encoding and decoding data of a communication system.  For instance, Abu-Surra et al. (USPAP 2016/0164538) one such example of the prior art made of record, teaches a spatially coupled low density parity check code (SC-LDPC) communicated between a transmitter and a receiver of a packet based communication system. Abu-Surra teaches that  the received (SC-LDPC) code is decoded using a parity check matrix of the (SC-LDPC) code and a sliding window that is a subset of protograph sections.   Noh et al.	(USPAP 2020/0099398) discloses a SC-LDPC code encoding method for a communication system that adds CRC bits to the code block and uses the CRC bits to check for failures at the receiver.  
 However, the prior art made of record fails to teach or fairly suggest or render obvious the novel element of the instant invention of encoding information symbols at a specific position and the redundancy information, to a spatially coupled chain and sending of the information as a  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mahdaviani et al. (EP 2 890 016 A1) disclosed a LDPC encoder and decoder performing encoding or decoding on spatially coupled codes using a parity check matrix and a sliding window.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112